                                                                                                                    I
                                                                       USDC SONY
                                                                       DOCUMENT             j              .
                                                                       ELECTRO~lCALi'Y rILED                            ,
  UNITED STATES DISTRICT COURT
  souTHERN DISTRICT op NEw YORK
                                                                      IDOC #:
                                                                      fDATE FILED:
                                                                                           li.  ,      .
                                                                                         _rz:f~/-!/- -: I      =-

  UNITED STATES OF AMERICA                                       Consent Order :~R:.ti~,;;;~---- ~-LI

                                                                                             I
  Ju&S~
                    V.


                                                                 Docket No. 20 Cr. 64 (CM   l
     .       Upon the application of the United States of America, by its attorney, Audr Strauss,

 Umted States Attorney for the Southern District of New York, Dina Y. McLeod and Robert B.

 Sobelman, Assistant United States Attorneys, of counsel; the presentence report; the     of     fendant's '

 conviction on Count One of the above Indictment; and all other proceedings in this pase, it is

 hereby ORDERED that:


         1.        Amount of Restitution
                                                                                             I
         Jude Sone, the Defendant, shall pay restitution in the total amount of $708,32 I .72J pursuant
                                                                                             I
to 18 U.S.C. §§ 3663 and 3663A, to the victims of the offense charged in Count One. The names,
                                                                                                           1

                                                                                    I
addresses, and specific amounts owed to each victim are set forth in the Schedule of Victims,

attached hereto as Schedule A. Upon advice by the United States Attorney's Office of!a change
                                                                                             !
of address of a victim, the Clerk of the Court is authorized to send payments to the new address

without further order of this Court.

                  A.     Joint and Several Liability

         Restitution is not joint and several with other defendants or with others not name ti herein.     ,

                  B.     Apportionment Among Victims

         Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before th'.e United

States is paid. Restitution shall be paid to the victims identified in the Schedule of Victims,

attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be drributed ,


2020.01.09
proportionally to each victim based upon the amount ofloss for each victim, as set forth more fully

in Schedule A.

       2.        Schedule of Payments

        Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

 including obligations to dependents, the Defendant shall pay restitution in the manner and

 according to the schedule that follows:

        In the interest of justice, restitution shall be payable in installments pursuant to 18 U .S.C.

 § 3572(d)(l) and (2). The Defendant shall commence monthly installment payments in an

 amount equal to 10 percent of the Defendant's gross income, payable on the first of each month,

 upon release from prison or, if not sentenced to a term of imprisonment, immediately upon entry

 of this judgment.

         If the Defendant defaults on the payment schedule set forth above, the Government may

 pursue other remedies to enforce the judgment.

         3.       Payment Instructions

         The Defendant shall make restitution payments by certified check, bank check, money

 order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

 "SDNY Clerk of the Court" and mailed or hand-delivered to: United States Courthouse, 500 Pearl

 Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

 Defendant shall write his name and the docket number of this case on each check or money order.

 Credit card payments must be made in person at the Clerk's Office. Any cash payments shall be

 hand delivered to the Clerk's Office using exact change, and shall not be mailed. For payments

 by wire, the Defendant shall contact the Clerk's Office for wiring instructions.

                                                    2
                                                                                          I
                                                                                          I


                                                                                          I
         4.      Additional Provisions                                                    j!            ''
         The Defendant shall notify, within 30 days, the Clerk of Court, the United State Probation:
                                                                                          I

 Office (during any period of probation or supervised release), and the United States tttomey' s !

 Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation I
                                                                                                        1


 Unit) of (I) any change of the Defendant's name, residence, or mailing address or (2) a} material

change in the Defendant's financial resources that affects the Defendant's ability to pay rstitution ;

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Govemment,otherwise:

learns of, additional assets not known to the Government at the time of the execution of~is order, :
                                                                                                        1

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.      Restitution Liability                                                     !
        The Defendant's liability to pay restitution shall terminate on the date that is tie later of
                                                                                                        1
20 years from the entry of judgment or 20 years after the Defendant's release from imprisonment, ;

as provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding seitence, in
                                                                                                        1

                                                                                          I
the event of the death of the Defendant, the Defendant's estate will be held responsible for any

unpaid balance of the restitution amoun~ and any lien filed pursuant to 18 U.S.C. § 36\~(c) shall

continue until the estate receives a written release of that liability.




                                                   3
       6.      Sealing

       Consistent with 18 U.S.C. §§377l(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

        AGREED AND CONSENTED TO:

        AUDREY STRAUSS
        United States Attorney for the
        Southern District of New York
                                                                       7/4/2021
        B    /s/ Robert B. Sobelman
        Di~a "{. McLeod                                               DATE
        Robert B. Sobelman
        One Saint Andrew's Plaza
        New York, NY 10007
        Tel.: (212) 637-1040/2616


        p
        By: /s/ Jude Sone by Martin Cohen                             07/12/2021
        Jude Sone                                                     DATE


        By: /s/ Martin Cohen                                          07/12/2021
        Martin Cohen, Esq.                                            DATE
        Federal Defenders of New York
        52 Duane Street, 10th Floor
        New York, New York 10007
        Tel.: (212) 417-8737


        SO ORDERED:

                ~l-kd._
         HONORABLE COLLEEN McMAHON
                                                                       ~
                                                                       DATE
         UNITED STATES DISTRICT JUDGE


                                                   4
